DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of the invention of Group I (claims 1-6 and 20) in the reply filed on October 28, 2022 is acknowledged.
Claims 7-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on October 28, 2022.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the drawing of “a tray (claim 2)”, “a guard (claim 3)”, and “a corresponding recess (claim 4)” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: “136b (fig. 2)”.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to under 37 CFR 1.83(a) because they fail to show “D1, D2, D3, and D4 (para. 31)”; “D5, D6, D7, and D8 (para. 33)” as described in the specification.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities:
In the specification, para. 30, line 15, “140a-d” should be changed to  -- 140a-e -- to include the fifth subset of spikes.
In the specification, para. 31, line 2, “140d” should be changed to  -- 140s -- for the third subset of spikes.
In the specification, para. 31, line 3, “140e” should be changed to  -- 140d -- for the fourth subset of spikes.
In the specification, para. 31, line 5, “fourth” should be changed to  -- fifth -- because 140e is the fifth subset of spikes and it disposed toward a second end 128d as shown in fig. 2.
In the specification, para. 31, line 6, “140d, 140e” should be changed to  -- 140c, 140d -- for the third and fourth subsets of spikes.
In the specification, para. 31, line 7, “third” should be changed to  -- fourth -- because 140d is the fourth subset of spikes.
In the specification, para. 31, line 8, the first and second occurrences “fifth” should be changed to  -- third -- because 140c is the third subset of spikes.
In the specification, para. 31, line 10, “third” should be changed to  -- fourth -- because 140d is the fourth subset of spikes.
In the specification, para. 33, line 9, “144e” should be changed to  -- 144d -- because 140d is the fourth subset of spikes. 
Appropriate correction is required.

	Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked.
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)    the claim limitation uses the term "means" or "step" or a term used as a substitute for "means" that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function;
(B)    the term "means" or "step" or the generic placeholder is modified by functional language, typically, but not always linked by the transition word "for" (e.g., "means for") or another linking word or phrase, such as "configured to" or "so that"; and
(C)    the term "means" or "step" or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.
Use of the word "means" (or "step") in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function.
Absence of the word "means" (or "step") in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function.
If claim limitations in this application that use the word "means" (or "step"), they are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, if claim limitations in this application that do not use the word "means" (or "step"), they are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 6, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kunimune et al. (hereinafter “Kunimune”) (JP H10235498A).
Regarding claim 1, Kunimune discloses a compaction baler (see the drawing) for receiving and compressing a material (B), the baler comprising:
a housing (figs. 3-4) defining an interior and a compaction chamber (2) and adapted to receive the material (fig. 4);
a hydraulic ram (3, 31) at least partially disposed within the interior (fig. 3) and shiftable between a retracted position (fig. 3) and an extended position (fig. 5); and
a compaction head (fig. 6) operably coupled to the hydraulic ram (fig. 6), the compaction head comprising:
a first plate (33) operably coupled to the hydraulic ram (fig. 6), and a second plate (34) shiftably coupled to the first plate (fig. 6), wherein the first and second plates are shiftable relative to one another between a first position (fig. 6) where the first (33) and second (34) plates are spaced apart by a first distance (fig. 6), and a second position (fig. 5) where the first (33) and second (34) plates are spaced apart by a second distance (fig. 5) less than the first distance (fig. 6), and including a plurality of springs (37) disposed between the first plate (33) and the second plate (34) (fig. 6), the plurality of springs (37) arranged to bias the first (33) and second plates (34) toward the first position (fig. 6);
the first plate (33) including a plurality of spikes (36) and the second plate (34) including a plurality of apertures (fig. 6), each of the plurality of spikes (36) sized to extend through a corresponding one of the plurality of apertures toward a protruding position (fig. 5) where the plurality of spikes (36) protrude beyond the second plate (34) when the first (33) and second (34) plates are in the second position (fig. 5);
wherein, in response to shifting the hydraulic ram (3, 31) toward the extended position (fig. 5), the plurality spikes (36) approach the protruding position (fig. 5) in response to contact between the compaction head and the material (fig. 5).
Regarding claim 6, the compaction baler of claim 1, wherein the plurality of spikes and the plurality of apertures are arranged in a pattern (fig. 6).
Regarding claim 20, Kunimune discloses a method for operably coupling a compaction head (fig. 6) to a hydraulic ram (3, 31) of a compaction baler (see the drawing), the method comprising:
providing, the compaction baler having a housing (figs. 3-4) defining an interior and a compaction chamber (2) and adapted to receive material (B);
providing, the hydraulic ram (3, 31) being at least partially disposed within the interior and shiftable between a retracted position (fig. 3) and an extended position (fig. 5);
providing, the compaction head having a first plate (33), a second plate (34) shiftably coupled to the first plate (33), wherein the first (33) and second plates (34) are shiftable relative to one another between a first position (fig. 6) where the first (33) and second (34) plates are spaced apart by a first distance (fig. 6), and a second position (fig. 5) where the first (33) and second (34) plates are spaced apart by a second distance (fig. 5) less than the first distance (fig. 6), a plurality of springs (37) arranged to bias the first and second plates towards the first position (fig. 6), the first plate including a plurality of spikes (36) and the second plate including a plurality of apertures (fig. 6), each of the plurality of spikes (36) sized to extend through a corresponding one of the plurality of apertures toward a protruding position (fig. 5) where the plurality of spikes (36) protrude beyond the second plate (34) when the first (33) and second (34) plates are in the second position (fig. 5), wherein, in response to shifting the hydraulic ram toward the extended position (fig. 5), the plurality of spikes (36) approach the protruding position in response to contact between the compaction head and the material (fig. 5);
coupling the hydraulic ram (3, 31) to the first plate (33) of the compaction head (fig. 6).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Kunimune in view of Tanner et al. (hereinafter “Tanner”) (US 4,334,469).
Regarding claim 2, Kumimune discloses the invention substantially as claimed as set forth above. Kunimune discloses small holes are formed in a bottom plate (26) of the compaction chamber for draining liquid discharged from the bottles. Kunimune does not expressly disclose a tray positioned below the compaction chamber and arranged to capture liquid.
Tanner, in a liquid container compacting art, discloses a can crusher having a tray (26) positioned below a compaction chamber (11) and arranged to capture liquid drained from a drain hole (25) in a bottom plate of the compaction chamber (fig. 2).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide Kunimune with a tray positioned below the compaction chamber, as taught by Tanner, in order to capture liquid drained from the bottom plate of the compaction chamber.
Regarding claim 3, the compaction baler of claim 2, Kunimune further discloses a guard (i.e. side plates 25) at least partially encompassing the compaction chamber (2) and configured to contain liquid disposed within the material within the housing (see fig. 4).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Kunimune in view of Hopkins (GB 2237097A).
Regarding claim 4, Kumimune discloses the invention substantially as claimed as set forth above. Kunimune discloses the plurality of springs. Kunimune does not expressly disclose each of the plurality of springs is retained by a corresponding recess in the second plate.
Hopkins discloses a sliding rod (9) configured to slide through a hole (15) of a boss (8), a surface of the boss includes a recess (16) for retaining a spring (7).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the surface of the second plate of Kunimune to include a plurality of recesses, as taught by Hopkins, in order to retain the springs in place.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Kunimune in view of Simshauser (US 3,580,167).
Regarding claim 5, Kumimune discloses the invention substantially as claimed as set forth above. Kunimune discloses the second plate (34) includes an upwardly extending wall portion (35) that extends above the first plate (33) (fig. 6). Kunimune does not disclose a capture portion coupled to the wall portion that extends at least partially over the first plate.
Simshauser discloses a crusher having a first plate (6) and a second plate (2) having an upwardly extending wall portion (fig. 2) that extends above the first plate (6), and a capture portion (2b) coupled to the wall portion that extends at least partially over the first plate (6) (fig. 2) to stop the first plate from moving further.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the upward extending wall portion of Kunimune with a capture portion, as taught by Simshauser, in order to stop the first plate to move further for safety purpose. 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 970,930 to Kingham discloses a compaction baler having a first plate (4) including a spike (7), the first plate shiftable relative to a second plate (14). Kingham does not disclose the second plate is shiftably coupled to the first plate because the springs (13) are not disposed between the first plate (4) and the second plate (14). Kingham also discloses a single spike (7) adapted to be force through the hay to form a hole though the bale to permit free circulation of air.
JP 09327824 A to Togashi et al. discloses a bottles baler having a compaction head including a plurality of spikes (fig. 1).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIMMY T NGUYEN whose telephone number is (571)272-4520. The examiner can normally be reached Mon-Fri 8:30am-6pm - second Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SHELLEY SELF can be reached on 571-272-4528. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JIMMY T. NGUYEN
Primary Examiner
Art Unit 3725



/JIMMY T NGUYEN/             Primary Examiner, Art Unit 3725                                                                                                                                                                                           	November 18, 2022